IN THE SUPREME COURT OF TENNESSEE
                                 AT NASHVILLE




STEVE HENLEY,                                )      FILED: January 26, 1998
                                             )
       Appellee,                             )      JACKSON CRIMINAL
                                             )
v.                                           )      Hon. J. O. Bond, Judge
                                             )
STATE OF TENNESSEE,                          )      Supreme Court
                                             )      No. 01S01-9703-CC-00056
       Appellant.                            )

                                                                     FILED
                                                                      January 26, 1998
                         ORDER ON PETITION TO REHEAR
                                                                    Cecil W. Crowson
                                                                   Appellate Court Clerk
       A petition for rehearing has been filed on behalf of appellee, Steve Henley. After

due consideration, the petition to rehear is denied. The members of this Court continue to

adhere to their respective opinions.



                                             PER CURIAM